Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 1st day of March,
2008 (the “Effective Date”), by and between Kindred Healthcare Operating, Inc.,
a Delaware corporation (the “Company”), and Frank J. Battafarano (the
“Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is employed by the Company, a wholly-owned subsidiary of
Kindred Healthcare, Inc. (“Parent”), and the parties hereto desire to provide
for the terms of Executive’s employment by the Company; and

WHEREAS, the Company has determined that it is in the best interests of the
Company to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:

1. Employment. The Company hereby agrees to employ Executive and Executive
hereby agrees to be employed by the Company on the terms and conditions herein
set forth. The term of this Agreement shall be for a three-year period
commencing on the Effective Date (the “Term”), subject to earlier termination as
provided in Section 6 hereof.

2. Duties. Executive is engaged by the Company as Chief Operating Officer of
Kindred Healthcare, Inc., reporting directly to Paul J. Diaz, President and
Chief Executive Officer.

3. Extent of Services. Executive, subject to the direction and control of the
Board of Directors of the Parent (the “Board”) and the Company, shall have the
power and authority commensurate with his executive status and necessary to
perform his duties hereunder. During the Term, Executive shall devote his entire
working time, attention, labor, skill and energies to the business of the
Company, and shall not, without the consent of the Company, be actively engaged
in any other business activity, whether or not such business activity is pursued
for gain, profit or other pecuniary advantage.

4. Compensation. As compensation for services hereunder rendered, Executive
shall receive during the Term:

(a) A base salary of $650,000 per year (“Base Salary”) payable in equal
installments in accordance with the Company’s normal payroll procedures.
Executive may receive increases in his Base Salary from time to time, as
approved by the Board in its sole discretion.



--------------------------------------------------------------------------------

(b) During the Term, in addition to Base Salary, Executive will be eligible to
participate in the Company’s short-term and long-term incentive plans, as such
plans may be in effect from time to time. The Executive’s full-year target under
the short-term incentive plan is 75% of Base Salary (the “Target Bonus”) (but
the actual percentage awarded could be higher or lower in accordance with the
terms of the relevant plan). The Executive’s full-year target under the
long-term incentive plan is 45% of Base Salary (the “Target Long-Term Bonus”)
(but the actual percentage awarded could be higher or lower in accordance with
the terms of the relevant plan).

5. Benefits.

(a) Executive shall be entitled to participate in any and all pension benefit
(whether tax qualified or non-qualified), welfare benefit (including, without
limitation, medical, dental, disability and group life insurance coverages) and
fringe benefit plans from time to time in effect for officers of the Company and
its affiliates following the Company’s standard waiting periods, if any.

(b) Executive shall be entitled to participate in such bonus, stock option, or
other incentive compensation plans of the Company and its affiliates in effect
from time to time for officers of the Company.

(c) Executive shall be entitled to earn paid time off each year up to a maximum
of 208 hours per year, subject to the Company’s policies, as in effect from time
to time. The Executive shall schedule the timing of such paid time off in a
reasonable manner. The Executive also may be entitled to such other leave, with
or without compensation, as shall be mutually agreed by the Company and
Executive.

(d) Executive may incur reasonable expenses for promoting the Company’s
business, including expenses for entertainment, travel and similar items. The
Company shall reimburse Executive for all such reasonable expenses in accordance
with the Company’s reimbursement policies and procedures, as may be in effect
from time to time.

6. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Term. If the Company determines in good faith
that the Disability of Executive has occurred during the Term (pursuant to the
definition of Disability set forth below) it may give to Executive written
notice of its intention to terminate Executive’s employment. In such event,
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties. For purposes of this
Agreement, “Disability” shall mean Executive’s absence from his full-time duties
hereunder for a period of 90 days due to disability as defined in the long-term
disability plan provided to Executive by the Company.

 

2



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate Executive’s employment during the Term for
Cause. For purposes of this Agreement, “Cause” shall mean the Executive’s
(i) conviction of or plea of nolo contendere to a crime involving moral
turpitude; or (ii) willful and material breach by Executive of his duties and
responsibilities, which is committed in bad faith or without reasonable belief
that such breaching conduct is in the best interests of the Company and its
affiliates, but with respect to (ii) only if the Board adopts a resolution by a
vote of at least 75% of its members so finding after giving the Executive and
his attorney an opportunity to be heard by the Board. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company.

(c) Good Reason. Executive’s employment may be terminated by Executive for Good
Reason. “Good Reason” shall exist upon the occurrence, without Executive’s
express written consent, of any of the following events:

(1) a material adverse change in Executive’s authority, duties or
responsibilities (other than any such change directly attributable to the fact
that the Company is no longer publicly owned);

(2) the Company shall materially reduce the Base Salary or annual bonus
opportunity of Executive;

(3) a material reduction of Executive’s benefits and perquisites (other than
pursuant to a uniform reduction applicable to all similarly situated executives
of the Company) that constitutes a material breach by the Company of this
Agreement;

(4) the Company shall require Executive to relocate Executive’s principal
business office more than 30 miles, provided that the Executive and the Company
acknowledge that Executive’s principal business office is 680 South Fourth
Street, Louisville, Kentucky 40202; or

(5) a failure of the Company to obtain the assumption of this Agreement as
contemplated by Section 9(c) that constitutes a material breach by the Company
of this Agreement.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, “Good Reason” shall not exist until after
Executive has given the Company notice of the applicable event within 90 days of
the initial occurrence of such event and which is not remedied within 30 days
after receipt of written notice from Executive specifically delineating such
claimed event and setting forth Executive’s intention to terminate employment if
not remedied; provided, that if the specified event cannot reasonably be
remedied within such 30-day period and the Company commences reasonable steps
within such 30-day period to remedy such event and diligently continues such
steps thereafter until a remedy is effected, such event shall not constitute
“Good Reason” provided that such event is remedied within 60 days after receipt
of such written notice.

(d) Expiration of the Term. In the event the Executive is an employee of the
Company on the third anniversary of the Effective Date, the Executive’s
employment with the Company shall terminate as of such date and shall, for
purposes of this Agreement, be deemed a termination by the Company other than
for Cause.

(e) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination given
in accordance with this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
intended termination date (which date, in the case of a termination for Good
Reason, shall be not more than thirty days after the giving of such notice). The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company, respectively, hereunder
or preclude Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the later of the date specified in the Notice of Termination or the date
that is one day after the last day of any applicable cure period, (ii) if
Executive’s employment is terminated by the Company other than for Cause (other
than as set forth in Section 6(d) hereof) or Disability, or Executive resigns
without Good Reason, the Date of Termination shall be the date on which the
Company or Executive notified Executive or the Company, respectively, of such
termination, (iii) if Executive’s employment is terminated as a result of the
expiration of the Term as provided for in Section 6(d) hereof, the third
anniversary of the Effective Date and (iv) if Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Executive or the Disability Effective Date, as the case may
be.

7. Obligations of the Company Upon Termination. Following the termination of
Executive’s employment hereunder for any reason, the Company shall pay Executive
his Base Salary through the Date of Termination and any amounts owed to
Executive pursuant to the terms and conditions of the benefit plans and programs
of the Company at the time such

 

4



--------------------------------------------------------------------------------

payments are due. In addition, subject to Section 7(e) hereof and the conditions
set forth below, Executive shall be entitled to the following additional
payments:

(a) Death or Disability. If, during the Term, Executive’s employment shall
terminate by reason of Executive’s death or Disability, the Company shall pay to
Executive (or his designated beneficiary or estate, as the case may be) an
amount equal to the product of (i) the annual bonus to which the Executive would
have been entitled for the year of termination of employment had Executive’s
employment with the Company not been terminated, as determined in accordance
with Section 4(b) hereof, if any, multiplied by (ii) a fraction, the numerator
of which is the number of days in the period beginning on the first day of the
calendar year in which such termination occurs and ending on the Date of
Termination and the denominator of which is 365. Such amount shall be paid on
the date when such amounts would otherwise have been payable to the Executive if
Executive’s employment with the Company had not terminated, as determined in
accordance with the terms and conditions of the applicable short-term incentive
plan.

(b) Good Reason; Other than for Cause. If the Company shall terminate
Executive’s employment other than for Cause (including for this purpose, any
termination pursuant to Section 6(d) hereof, but excluding a termination of
employment for Disability), or the Executive shall terminate his employment for
Good Reason:

(1) Within 14 days of Executive’s Date of Termination, the Company shall pay to
Executive, in a lump sum, an amount equal to the Base Salary Executive would
have received during the period commencing on the Date of Termination and ending
on the conclusion of the Term (the “Term Remainder”) had Executive remained an
employee of the Company for the duration of such period.

(2) Within 14 days of Executive’s Date of Termination, the Company shall pay to
Executive, in a lump sum, an amount equal to the product of (i) the number of
calendar years, the conclusion of which falls within the Term Remainder, and
(ii) the Target Bonus.

(3) To the extent not yet paid, the Company shall pay to Executive any amounts
earned by the Executive prior to the Date of Termination under the Company’s
long-term incentive plan. Such amount shall be paid on the same schedule and in
the same manner as if the Executive had remained employed with the Company
through settlement of such long-term incentive award, as determined in
accordance with the terms and conditions of the Company’s long-term incentive
plan.

(4) In the event (i) the Executive’s Date of Termination occurs after the second
anniversary of the Effective Date and (ii) as of Executive’s Date of
Termination, Executive has not earned a long-term incentive bonus in respect of
the calendar year 2010 under the Company’s long-term incentive plan other than
as a result of failure to achieve the performance objectives established with

 

5



--------------------------------------------------------------------------------

respect to the 2010 performance period, the Company shall pay to Executive an
amount equal to the Target Long-Term Bonus in respect of calendar year 2010.
Such amount shall be paid on the same schedule and in the same manner as if the
Executive had remained employed with the Company through settlement of such
long-term incentive award (and for these purposes, assuming such long-term
incentive amount was earned in respect of the third calendar year of the Term),
as determined in accordance with the terms and conditions of the Company’s
long-term incentive plan.

(5) In the event the Executive’s Date of Termination occurs (A) prior to or on
the second anniversary of the Effective Date, for the Term Remainder, or
(B) after the second anniversary of the Effective Date, for a period of
thirty-eight months, following the Date of Termination, the Executive shall be
treated as if he had continued to be an Executive for all purposes under the
Parent’s Health Insurance Plan and Dental Insurance Plan; or if the Executive is
prohibited from participating in such plan, the Company or Parent shall
otherwise provide such benefits. Executive shall be responsible for any employee
contributions for such insurance coverage. Following this 38-month period, , the
Executive shall be entitled to receive continuation coverage under Part 6 of
Title I of ERISA (“COBRA Benefits”), by treating the end of this 38-month period
as the applicable qualifying event (i.e. as a termination of employment for
purposes of ERISA Section 603(2)) and with the concurrent loss of coverage
occurring on the same date, to the extent allowed by law.

(6) In the event the Executive’s Date of Termination occurs (A) prior to or on
the second anniversary of the Effective Date, for the Term Remainder, or
(B) after the second anniversary of the Effective Date, for a period of
thirty-eight months, following the Date of Termination, Parent shall maintain in
force, at its expense, the Executive’s life insurance in effect under the
Parent’s voluntary life insurance benefit plan as of the Date of Termination.
Executive shall be responsible for any employee contributions for such insurance
coverage. For purposes of clarification, the portion of the premiums in respect
of such voluntary life insurance for which Executive and Parent are responsible,
respectively, shall be the same as the portion for which Executive and Parent
are responsible, respectively, immediately prior to the Date of Termination.

(7) In the event the Executive’s Date of Termination occurs (A) prior to or on
the second anniversary of the Effective Date, for the Term Remainder, or
(B) after the second anniversary of the Effective Date, for a period of
thirty-eight months, following the Date of Termination, the Company or Parent
shall provide short-term and long-term disability insurance benefits to
Executive equivalent to the coverage that the Executive would have had he
remained employed under the disability insurance plans applicable to Executive
on the Date of Termination. Executive shall be responsible for any employee
contributions for such insurance coverage. Should Executive become disabled
during the applicable continuation period, Executive shall be entitled to
receive such benefits, and for such duration,

 

6



--------------------------------------------------------------------------------

as the applicable plan provides. For purposes of clarification, the portion of
the premiums in respect of such short-term and long-term disability benefits for
which Executive and Parent are responsible, respectively, shall be the same as
the portion for which Executive and Parent are responsible, respectively,
immediately prior to the Date of Termination.

(8) To the extent not already vested pursuant to the terms of such plan, the
Executive’s interests under the Parent’s retirement savings plan shall be
automatically fully (i.e., 100%) vested, without regard to otherwise applicable
percentages for the vesting of employer matching contributions based upon the
Executive’s years of service with the Company.

(9) In the event the Executive’s Date of Termination occurs (A) prior to or on
the second anniversary of the Effective Date, for the Term Remainder, or
(B) after the second anniversary of the Effective Date, for a period of
three-years following the Date of Termination, any outstanding, unvested stock
options, performance units or shares of restricted stock held by Executive on
the Date of Termination shall continue to vest as originally scheduled (the
“Tail Vesting Period”) as if Executive had remained an employee of the Company
through the end of such period. In addition, Executive shall have the right to
continue exercise any such options during the applicable Tail Vesting Period;
provided that in no event shall the Executive be entitled to exercise any such
option beyond the original expiration date of such option.

(10) Parent shall adopt such amendments to its benefit plans referred to in this
Agreement, if any, as are necessary to effectuate the provisions of this
Agreement. To the extent an applicable plan cannot be so amended due to
nondiscrimination or other requirements applicable to the plan, Parent shall
adopt or implement an alternative written plan or program to accomplish this
purpose.

(11) Notwithstanding anything in this Agreement to the contrary, in no event
shall the provision of in-kind benefits pursuant to this Section 7 during any
taxable year of Executive affect the provision of in-kind benefits pursuant to
this Section 7 in any other taxable year of Executive.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated for Cause or Executive terminates employment without Good Reason (and
other than due to such Executive’s death) during the Term, this Agreement shall
terminate without further additional obligations to Executive under this
Agreement.

(d) Death after Termination. In the event of the death of Executive during the
period Executive is receiving payments pursuant to this Agreement, Executive’s
designated beneficiary shall be entitled to receive the balance of the payments
owed to the Executive hereunder; or in the event of no designated beneficiary,
the remaining payments shall be made to Executive’s estate.

 

7



--------------------------------------------------------------------------------

(e) General Release of Claims: Notwithstanding anything herein to the contrary,
the payments in Section 7 hereof are subject to the condition that Executive has
delivered to the Company an executed copy of a general release of claims in a
form satisfactory to the Company within 60 days after the Executive’s separation
from service and any payment that otherwise would be made within such 60-day
period pursuant to this Section 7 shall by paid at the expiration of such 60-day
period.

(f) Specified Employee. Notwithstanding anything herein to the contrary, (i) if
at the time of Executive’s separation from service Executive is a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder (the “Code”) and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such separation from service is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the payments
to which Executive would otherwise be entitled during the first six months
following his separation from service shall be deferred and accumulated (without
any reduction in such payments or benefits ultimately paid or provided to
Executive) for a period of six months from the date of separation from service
and paid in a lump sum on the first day of the seventh month following such
separation from service (or, if earlier, the date of the Executive’s death).

8. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. The Company shall pay
all costs of the arbitration and all reasonable attorneys’ and accountants’ fees
of the Executive in connection therewith, including any litigation to enforce
any arbitration award.

9. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the
Company, its Parent and their successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

8



--------------------------------------------------------------------------------

10. Other Severance Benefits. Executive hereby agrees that in consideration for
the payments to be received under this Agreement, Executive waives any and all
rights to any payments or benefits under any severance plans or arrangements of
the Company or its affiliates that specifically provide for severance payments,
other than the Change in Control Severance Agreement between the Company and
Executive (the “Change in Control Severance Agreement”); provided that any
payments payable to Executive hereunder, other than those payments and benefits
provided for under Section 7(b)(3) and Section 7(b)(4) hereof, shall be offset
by any payments payable under the Change in Control Severance Agreement.

11. Withholding. All payments to be made to Executive hereunder will be subject
to all applicable required withholding of taxes.

12. No Mitigation. Executive shall have no duty to mitigate his damages by
seeking other employment and, should Executive actually receive compensation
from any such other employment, the payments required hereunder shall not be
reduced or offset by any such compensation. Further, the Company’s and Parent’s
obligations to make any payments hereunder shall not be subject to or affected
by any setoff, counterclaims or defenses which the Company or Parent may have
against Executive or others.

13. Non-Competition; Non-solicitation.

(a) From the Effective Date until the Date of Termination and for a period of
one year after the Date of Termination (the “Restricted Period”), Executive
shall not directly or indirectly, individually or on behalf of any person other
than the Company,

(1) own, operate, manage or otherwise engage in a Competitive Business or enter
the employ of, or render any services to, any Competitive Business (or any
division thereof). For purposes of this Agreement, “Competitive Business” means
any individual, corporation, partnership, limited liability company, business or
other entity, whether for profit or not-for-profit, which engages or attempts to
engage, in the operation, management, or ownership of any business or other
endeavor, in any way similar or identical to the business, operations, or
services that the Company or any of its affiliates currently, or at any time
during the Term, operates, manages, owns or provides, or has specific plans to
do so; provided, however, that the term “Competing Business” shall exclude
Executive’s ownership of up to five percent (5%) of the securities of a company
publicly traded on a national securities exchange acquired in open market
transactions;

(2) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the Effective Date) between the Company or
any of its affiliates and customers, clients, suppliers partners, members or
investors of the Company or any of its affiliates of which it is reasonable to
expect that Executive is aware; or

(3) aid or endeavor to solicit or induce any of the Company’s or its affiliates’
employees to leave their employment with the Company or such affiliates in order
to accept employment with Executive or any other person, corporation, limited
liability company, partnership, sole proprietorship or other entity; provided,
however, that nothing

 

9



--------------------------------------------------------------------------------

in this Section 13(a)(3) shall prevent Executive from soliciting any person who
responds to a general media advertisement or solicitation.

(b) If the restrictions set forth in this section would otherwise be determined
to be invalid or unenforceable by a court of competent jurisdiction, the parties
intend and agree that such court shall exercise its discretion in reforming the
provisions of this Agreement to the end that the Executive will be subject to a
non-competition or non-solicitation covenant, as applicable, which is reasonable
under the circumstances and enforceable by the Company. It is agreed that no
adequate remedy at law exists for the parties for violation of this section and
that this section may be enforced by any equitable remedy, including specific
performance and injunction, without limiting the right of the Company to proceed
at law to obtain such relief as may be available to it. The running of the
Restricted Period shall be tolled for any period of time during which Executive
is in violation of any covenant contained herein, for any reason whatsoever.
This Section 13 shall survive this Agreement.

14. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or sent by telephone facsimile transmission, personal or overnight couriers, or
registered mail with confirmation or receipt, addressed as follows:

If to Executive:

Frank J. Battafarano

680 South Fourth Street

Louisville, KY 40202

If to Company:

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202

Attn: General Counsel

15. Waiver of Breach and Severability. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be
severed from the Agreement and the remaining provisions of the Agreement shall
continue to be binding and effective.

16. Entire Agreement; Amendment. This instrument contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter hereof. No provisions of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by Executive and such officer of the Company
specifically designated by the Board.

17. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

 

10



--------------------------------------------------------------------------------

18. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

20. Survival. Any provision of this Agreement creating obligations extending
beyond the Term of this Agreement shall survive the expiration or termination of
this Agreement, regardless of the reason for such termination.

21. Section 409A. If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Executive to
incur any additional tax or interest under Section 409A of the Code, the Company
shall reform such provision to comply with 409A and agrees to maintain, to the
maximum extent practicable without violating 409A of the Code, the original
intent and economic benefit to Executive of the applicable provision; provided
that nothing herein shall require the Company to provide Executive with any
gross-up for any tax, interest or penalty incurred by Executive under
Section 409A of the Code. Furthermore, notwithstanding anything herein to the
contrary, no payment or benefit payable under this Agreement shall be required
to be paid or provided in calendar year 2008 if the payment of such payment or
benefit would constitute an impermissible acceleration under Section 409A of the
Code and the transition guidance thereunder and such payment shall instead be
paid on January 1, 2009, without interest.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE OPERATING, INC. By:  

/s/ Paul J. Diaz

  Paul J. Diaz   President and Chief Executive Officer Solely for the purpose of
Section 7 and Section 9 KINDRED HEALTHCARE, INC. By:  

/s/ Paul J. Diaz

  Paul J. Diaz   President and Chief Executive Officer

/s/ Frank J. Battafarano

FRANK J. BATTAFARANO

 

12